
	

113 HR 2934 IH: Decrease Unsafe Toxins Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2934
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Ms. DeLauro (for
			 herself, Ms. Lee of California,
			 Ms. Moore,
			 Ms. Slaughter,
			 Mr. Rangel, and
			 Ms. Meng) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Consumer Product Safety Improvement Act of
		  2008 to ban flame retardant chemicals from use in resilient filling materials
		  in children’s products.
	
	
		1.Short titleThis Act may be cited as the
			 Decrease Unsafe Toxins
			 Act.
		2.FindingsCongress finds the following:
			(1)The Consumer Product Safety Improvement Act
			 of 2008 establishes safety requirements for children’s products. The Act
			 identifies lead and phthalates as chemicals of concern to be reduced or
			 eliminated in children’s products due to their toxicity. Certain flame
			 retardants used in children’s products should also be considered banned
			 hazardous substances and eliminated from use in resilient filling materials in
			 certain cushioned children’s products.
			(2)Organohalogen and
			 organophosphorous flame retardants are used in some children’s cushioned
			 products to meet various flammability standards. In a 2011 study published in
			 Environmental Science and Technology, over 80 percent of the children’s
			 cushioned products tested were found to contain at least one flame retardant
			 chemical.
			(3)Children in the
			 United States have some of the highest levels of polybrominated diphenyl ethers
			 (PBDEs) in their bodies globally. In fact, toddlers have three times the blood
			 levels of their mothers of the toxic flame retardant pentaBDE.
			(4)Research has shown
			 that flame retardants have been associated with cancer, immune, and endocrine
			 disruption, developmental impairment, birth defects, and reproductive
			 dysfunction. Organohalogen and organophosphorous flame retardants are often
			 toxic, and are associated with reduced IQ (similar to lead poisoning),
			 hyperactivity, reduced fertility, birth defects, and hormonal changes.
			(5)According to the
			 Federal Centers for Disease Control and Prevention, infants and children are
			 especially vulnerable to exposure to flame retardants through ingestion of
			 contaminated dust via hand-to-mouth contact. Children crawl and play on floors,
			 put objects in their mouths, and are generally closer to the ground where dust
			 settles.
			(6)Flame retardant
			 chemicals in children’s cushioned products are unnecessary. Studies show that
			 there is no measurable fire safety benefit to California’s Furniture
			 Flammability Standard Technical Bulletin (TB117). Also, these products contain
			 small amounts of resilient filling material compared to adult upholstered
			 furniture, and thus do not present a significant fire hazard as a fuel
			 source.
			(7)Strollers, infant
			 carriers, and nursing pillows have been exempt from California’s TB117 since
			 2010 and the proposed revision of California’s Flammability Standard
			 (TB117–2013) includes a provision to exempt 17 more baby and infant products
			 from the standard. This is due to the State agency’s understanding that these
			 products do not present a significant fire hazard.
			(8)Banning the use of
			 flame retardant chemicals in children’s products would help reduce unnecessary
			 health risks to children associated with exposure to chemicals that do not add
			 a fire safety benefit.
			3.Ban on flame
			 retardant chemicals in the resilient filling materials in certain children’s
			 products
			(a)In
			 generalTitle I of the
			 Consumer Product Safety Improvement Act of 2008 (Public Law 110–314) is amended
			 by adding at the end the following new section:
				
					109.Ban on flame
				retardant chemicals in the resilient filling materials in children’s
				products
						(a)In
				generalAny children’s
				cushioned product that is manufactured on or after the date that is one year
				after the date of the enactment of the Decrease Unsafe Toxins Act that contains
				more than 1,000 parts per million flame retardant chemical by weight in the
				filling material used to make such product shall be treated as a banned
				hazardous substance under the Federal Hazardous Substances Act (15 U.S.C. 1261
				et seq.).
						(b)Definitions
							(1)Children’s
				cushioned productIn this
				section, the term children’s cushioned product means a children’s
				product (as defined in section 3(a)(2) of the Consumer Product Safety Act (15
				U.S.C. 2052(a)(2))) that contains resilient filling materials, such as high
				chairs, strollers, infant walkers, booster seats, car seats, changing pads,
				floor play mats, highchair pads, highchairs, infant swings, bassinets, infant
				seats, infant bouncers, nursing pads, playards, playpen side pads, infant
				mattresses, infant mattress pads, and portable hook-on chairs.
							(2)Flame retardant
				chemical definedIn this
				section, the term flame retardant chemical means an organohalogen
				or organophosphorous compound.
							.
			(b)Clerical
			 amendmentThe table of contents of the Consumer Product Safety
			 Improvement Act of 2008 (Public Law 110–314) is amended by inserting after the
			 item relating to section 108 the following:
				
					
						Sec. 109. Ban on flame retardant chemicals
				in the resilient filling materials in children’s products.
				
					
					.
			
